Case 2:20-cv-01811-ES-CLW Document 25 Filed 12/04/20 Page 1 of 1 PageID: 627
                                                                                                                                              Patrick Papalia
                                                                                                                           Member of New Jersey, New York
                                                                                                                                     and Washington DC Bar
                                                                                                                             Certified by the Supreme Court
                                                                                                                       of New Jersey as a Civil Trial Attorney
                                                                                                                                  ppapalia@archerlaw.com
                                                                                                                                        201-498-8504 Direct

                                                                                                                                      Archer & Greiner, P.C.
                                                                                                                              Court Plaza South, West Wing
                                                                                                                                  21 Main Street, Suite 353
                                                                                                                                Hackensack, NJ 07601-7095
                                                                                                                                        201-342-6000 Main
                                                                                                                                          201-342-6611 Fax
                                                                                                                                       www.archerlaw.com



December 4, 2020


VIA ECF

William T. Walsh, Clerk of Court
United States District Court
Martin Luther King Building & U.S.
Courthouse
50 Walnut Street
Newark, New Jersey 07101

        Re:        Formation Textiles LLC v. Ernst & Young LLP, et al.
                   Civil Action No. 2:20-cv-01811-ES-CLW


Dear Mr. Walsh:

       This office, together with co-counsel at Kellogg, Hansen, Todd, Figel & Frederick,
P.L.L.C., represents Plaintiff in connection with the above matter. We write, pursuant to
L.Civ.R.7.1(d)(5), to obtain the automatic extension to oppose Defendants Bank of Baroda, Bank
of India, and State Bank of India’s Motion to Dismiss the Amended Complaint, presently
returnable on December 21, 2020.

       This originally noticed motion date has not previously been extended or adjourned. The
new return date will be January 4, 2021.

                                                                                Respectfully submitted,

                                                                               Patrick Papalia
                                                                                PATRICK PAPALIA


cc:     all counsel of record (via ECF)



       Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE


219789382v1
